DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6 January 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest related art Hong et al. (KR 102149385 B1, hereinafter, Hong) and Hirotsune et al. (US 2015003579 A1, hereinafter, Hirotsune). 
 Hong teaches a touch sensing module (Figs. 2 and 4) comprising: 
a first sensing coil and a second sensing coil (Fig. 2, A first inductor element LE1 and a second inductor element LE2),, each having inductance varying in response to an applied force touch (Fig. 2 and corresponding description,  A first inductor element LE1, which is spaced at a predetermined interval (e.g., D1) opposite to and has an inductance that is variable when a force is touched through the first touch member TM1.  A second inductor element (LE2) having an inductance that is spaced apart from each other by a predetermined interval (e.g., D2) and varies when a force is touched through the second touch member (TM2); 
a first pad having capacitance varying in response to an applied contact touch (Fig. 2, a first capacitor element CE1) electrically connected to the first sensing coil to constitute a first resonance circuit (Fig. 2 corresponding specification states, “the first inductor element LE1, and the first capacitor element CE1 may be electrically connected”); and 
a second pad having capacitance varying in response to the applied contact touch (Fig. 2, a second  capacitor element CE2), and electrically connected to the second sensing coil to constitute a second resonance circuit (Fig. 2 corresponding specification states, “the second inductor element LE2, and the second capacitor element CE2 may be electrically connected”).
Hong however fails to teach a first pad disposed closer to the second sensing coil than to the first sensing coil and a second pad disposed closer to the first sensing coil than to the second sensing coil. 
Hirotsune teaches a touch sensing module (Figs. 4 and 9) comprising: 
a first sensing coil and a second sensing coil, each having inductance varying in response to an applied force touch (first and second inductors 37); 
a first pad having capacitance varying in response to an applied contact touch (Figs. 4 and 9, a first capacitor 36) electrically connected to the first sensing coil to constitute a first resonance circuit ([0053 The resonant circuit 33 includes a capacitor 36 composed of a first electrode 34 and a second electrode 35 and an inductor 37); and 
a second pad having capacitance varying in response to the applied contact touch (Figs. 3-4 and 9.  Fig. 3 shows a plurality of resonant circuits 33. Figure 4 shows each resonant circuit comprises a capacitor 37 hence a second resonant circuit will comprise a second  capacitor 37.  Fig. 9 actually shows two capacitors 37 in respective resonant circuits), and electrically connected to the second sensing coil to constitute a second resonance circuit (Figs. 3-4 and 9 show a plurality of resonant circuits 33. [0053 The resonant circuit 33 includes a capacitor 36 composed of a first electrode 34 and a second electrode 35 and an inductor 37).
Hirotsune however fails to teach the first pad disposed closer to the second sensing coil than to the first sensing coil and the second pad disposed closer to the first sensing coil than to the second sensing coil. 
To expedite the current application towards allowance examiner recommends applicant amend claim 9 to include the claim 1 limitations stating: 
the first pad disposed closer to the second sensing coil than to the first sensing coil, and the second pad disposed closer to the first sensing coil than to the second sensing coil. 

Claims 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The closest related art is Hong and Hirotsune, referenced above, and Hattori et al. (US 20180093695 A1, hereinafter, Hattori).
As stated in the claim 9 rejection below, Hong teaches an electronic device comprising a touch module comprising first and second coils having inductance varying in response to the applied force touch and first and second pads as disclosed. Hong however does not disclose wherein the touch switch unit further comprises a third touch member, and wherein the touch sensing module further comprises: a third sensing coil having inductance varying in response to the applied force touch, the third sensing coil being disposed on an inner-side portion spaced apart from the third touch member; a third pad having capacitance varying in response to the applied contact touch, the third pad being disposed on the inner-side portion spaced apart from the second touch member, and the third pad being electrically connected to the third sensing coil to constitute a third resonance circuit; and an additional second pad having capacitance varying in response to the applied contact touch, the additional second pad being disposed on the inner-side portion spaced apart from the third touch member, and being electrically connected to the second sensing coil.
Hirotsune teaches a touch sensing module (Figs. 4 and 9)  further comprising: 
 A  touch switch unit (Figs. 3-4, and 9) further comprises a third touch member (Fig. 3 shows a plurality of touch resonant circuits 33 thereby teaching a third touch member), and wherein the touch sensing module further comprises: a third sensing coil being disposed on an inner-side portion spaced apart from the third touch member (Figs. 3-4, and 9. Fig. 3 shows a plurality of touch resonant circuits 33 and figs. 4 and 8 show each resonant circuit includes an inductor 37); a third pad having capacitance varying in response to the applied contact touch, the third pad being disposed on the inner-side portion spaced apart from the second touch member, and the third pad being electrically connected to the third sensing coil to constitute a third resonance circuit (Figs. 3-4, and 9. Fig. 3 shows a plurality of touch resonant circuits 33 and figs. 4 and 8 show each resonant circuit includes a capacitor 36. [0053], The resonant circuit 33 includes a capacitor 36 and an inductor 37).
Hong and Hirotsune do not teach  an additional second pad having capacitance varying in response to the applied contact touch, the additional second pad being disposed on the inner-side portion spaced apart from the third touch member, and being electrically connected to the second sensing coil.
Hattori teaches a touch sensing system wherein a coil is connected to first and second pads having capacitance varying in response to the applied contact touch (Fig. 1, inductive element 11 connected to capacitors 1 and 2).  The combination of Hong, Hirotsune and Hattori  however do not meet the full limitation of  an additional second pad having capacitance varying in response to the applied contact touch, the additional second pad being disposed on the inner-side portion spaced apart from the third touch member, and being electrically connected to the second sensing coil.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-14 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by applicant IDS cited Hong et al. (KR 102149385 B1, hereinafter, Hong). Examiner will map to US equivalent and English translated US 20210089187 A1.
Regarding claim 9, Hong teaches an electronic device (Figs. 1-2 and 4,  the electric device 10), comprising:
 a touch switch unit disposed on a housing (Figs. 2 and 4, touch switch unit TSW); and 
a touch sensing module (Figs. 2 and 4) configured to sense a touch input applied to the touch switch unit, wherein the touch switch unit comprises a first touch member and a second touch member (Fig. 2, first touch member TM1 and a second touch member TM2), and wherein the touch sensing module comprises: 
a first sensing coil and a second sensing coil (Fig. 2, A first inductor element LE1 and a second inductor element LE2), each having inductance varying in response to an applied force touch, the first sensing coil and the second sensing coil being respectively disposed on an inner-side portion spaced apart from the first touch member and an inner-side portion spaced apart from the second touch member (Fig. 2, [0070-0071],  A first inductor element LE1, disposed on an inner side of the first touch member TM1 while being spaced apart from the first touch member TM1 by a predetermined distance (e.g., D1), and having a variable inductance when a force or touch is applied to the first touch member TM1.  A second inductor element (LE2) disposed on an inner side of the second touch member TM2 while being spaced apart from the second touch member TM2 by a predetermined distance (e.g., D2) and having a variable inductance when a force or touch is applied to the second touch member TM2); 
a first pad having capacitance varying in response to an applied contact touch (Fig. 2, a first capacitor element CE1), the first pad being disposed on the inner-side portion spaced apart from the second touch member (Fig. 2, first capacitor element CE1 is disposed on the inner-side portion and is spaced apart from the second touch member TM2), and the first pad being electrically connected to the first sensing coil to constitute a first resonance circuit (Fig. 2 [0079], the first inductor element LE1, and the first capacitor element CE1 may be electrically connected); and 
a second pad having capacitance varying in response to the applied contact touch (Fig. 2, a second  capacitor element CE2), the second pad being disposed on the inner-side portion spaced apart from the first touch member (Fig. 2, second capacitor element CE2 is disposed on the inner-side portion and is spaced apart from the first touch member TM1), and the second pad being electrically connected to the second sensing coil to constitute a second resonance circuit (Fig. 2 [0082], the second inductor element LE2, and the second capacitor element CE2 may be electrically connected).
Regarding claim 10, Hong teaches the first sensing coil and the first pad are configured to generate a first resonance signal having a first resonant frequency varying in response to an applied touch including either one or both of the applied force touch and the applied contact touch being applied to the touch switch unit, and the second sensing coil and the second pad are configured to generate a second resonance signal having a second resonant frequency varying in response to the applied touch including either one or both of the applied force touch and the applied contact touch being applied to the touch switch unit (Figs. 2 and 4, [0070], A first inductor element LE1, which is spaced at a predetermined interval (e.g., D1) opposite to and has an inductance that is variable when a force is touched through the first touch member TM1, and parallel to the first inductor element LE1, Generates a first oscillation signal having a resonant frequency variable based on the first capacitor element CE1 connected in series or parallel and the first inductor element LE1, and a first oscillation signal is generated based on the first oscillation signal.  [0071], A second inductor element (LE2) having an inductance that is spaced apart from each other by a predetermined interval (e.g., D2) and varies when a force is touched through the second touch member (TM2), and parallel to the second inductor element (LE2), Generates a second oscillation signal having a resonant frequency that is variable based on the second capacitor element CE2 connected in series or parallel and the second inductor element LE2, and a second oscillation signal is generated based on the second oscillation signal. 2 It may include the circuit unit CS for recognizing a touch input).
Regarding claim 11, Hong teaches the touch sensing module is configured to determine a touch application position in the touch switch unit, based on a change in the first resonant frequency and a change in the second resonant frequency (Figs. 2-4, [0095],  each of the first touch sensing part TSP1 and the second touch sensing part TSP2 illustrated in FIG. 3 uses a capacitance that varies according to a human body's contact touch with respect to the outer surface of the corresponding touch member. [0108], The detection circuit 900 determines if TSP1 and/or TSP2 are touched.  The electronic device 10 can determine which of touch sensing parts TSP1 and TSP2 are touched based on first oscillation signal LCosc1 and LCosc2 therefore detects touch position).
Regarding claim 12, Hong teaches the first resonance signal is generated based on a result of summing a change (Fig. 4, see arrows from CE1 and LE1 into oscillator circuit 601) in the first resonant frequency depending on a change in the inductance (Fig. 4, inductor LE1) of the first sensing coil and a change in the first resonant frequency depending on a change in the capacitance of the first pad (Fig. 4, capacitor CE1), and wherein the second resonance signal is generated based on a result of summing a change (Fig. 4, see arrows from CE2 and LE2 into second oscillator circuit 602)  in the second resonant frequency depending on a change in the inductance of the second sensing coil (Fig. 4, inductor LE2) and a change in the second resonant frequency depending on a change in the capacitance of the second pad (Fig. 4, capacitor CE2). 
Regarding claim 13, Hong teaches wherein an amount of the change in the first resonant frequency an amount of the change in the second resonant frequency are compared with each other to determine that the applied force touch is applied to the first touch member, in response to the amount of the change in the first resonant frequency being is greater than the amount of the change in the second resonant frequency, and to determine that the applied force touch is applied to the second touch member, in response to the amount of the change in the second resonant frequency being greater than the amount of the change in the first resonant frequency (see process executed by the detector circuit 900 disclosed in  [0106-0109]).
Regarding claim 14, Hong teaches the first and second sensing coils (Figs. 2 and 4, inductors LE1 and LE2) are spaced apart from each other, and wherein the second pad and the first pad are symmetrically disposed outside the first sensing coil and the second sensing coil, respectively (Figs. 2 and 4, capacitors CE1 and CE2 are symmetrically disposed outside the LE1 and LE2 respectively).
Regarding claim 18, Hong teaches wherein the first sensing coil and the second pad are disposed in positions facing the first touch member, and wherein the second sensing coil and the first pad are disposed in positions facing the second touch member (Fig. 2, inductor LE1, capacitor CE1, inductor LE2 and capacitor CE2 all face the same housing 500 of which first touch member TM1 and second touch member TM2 reside within).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over applicant IDS cited Hong et al. (KR 102149385 B1, hereinafter, Hong.  Examiner will map to US equivalent and English translated US 20210089187 A1), as applied to claim 9 above and further in view of Hirotsune et al. (US 2015003579 A1, hereinafter, Hirotsune). 
Regarding claim 17, Hong is not relied upon for teaching at least one sensing coil disposed between the first and second sensing coils. 
Hirotsune teaches at least one sensing coil disposed between the first and second sensing coils (Fig. 3 shows a plurality of  adjacent resonant circuits 33. Fig. 4 shows each resonant circuit 33 comprises an inductor 37. Given three horizontally/vertically adjacent resonant circuits 37, the middle resonant circuit will comprise an inductor 37 disposed between first and second inductors). 
It would have been obvious to one skilled in the art, before the effective filing date of the invention to modify Hong with Hirotsune such that at least one sensing coil is disposed between the first and second sensing coils as the additional sensing coil results from a mere duplication of parts.  See MPEP, 2144, Section VI(B).  Such a duplication of parts, particularly a duplication of resonant circuits, would be useful as it results in a full touch sensing matrix for use in a touch display device that is less affected by noise and is capable of executing stylus pen/finger determination with higher accuracy (Hirotsune, [0008]).

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN P BRITTINGHAM whose telephone number is (571)270-7865. The examiner can normally be reached Monday-Thursday, 10 AM - 6 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL P BRITTINGHAM/ Examiner, Art Unit 2622                                                                                                                                                                                           

/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622